Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This Final Office Action is in response to Application Serial 16/724,727. In response to Examiner’s Office Action filed on June 23, 2021, Applicant on October 25, 2021 amended claims 1 , 11, and 20. Applicant canceled claim 14. The claims 1-13, 15-20 are pending in this application and have been rejected below.


Response to Amendment
Claims 1-10 and 20 are rejected under 35 U.S.C. 112a.  

Regarding the 35 U.S.C. 101 rejection, Applicant’s arguments filed June 23, 2021 have been fully considered but they are not persuasive.  The claims 1-13, 15-20 are rejected under 35 U.S.C 101.

Regarding the 35 U.S.C. 103 rejection,  Applicant’s arguments filed June 23, 2021 have been fully considered but they are not persuasive.  The claims 1-13, 15-20 are rejected under 35 U.S.C 103.



Response to Arguments
Rejection under 35 U.S.C 101 
On Pages 7- 11, Applicant submits, “… the claims are not directed to an abstract idea, particularly as that phrase is used by the court …. Abstract ideas are not the ordinary types of concepts that are essential to every invention, For example the Alice Court …. And additionally, in the January 7, 2019, revised guidance to the Patent Subject Matter Eligibility  … Applicant submits that the claims are not directed to nor do the claim limitations recite mathematical concepts, certain methods of organizing human activity, or mental process as those groupings are delineated and provided within the Revised Guidance….” and “… Additionally, as outlined in 2106.05 (a)(I) of the MPEP, when examining computer-related technologies, the Examiner should make a determination whether the claim purports to improve capabilities, or, instead invokes computers merely as a tool, Enfish, LLC v. Microsoft Corp … specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes, rather than particular physical features.” and “… “ … Bahr, Recent Subject Matter Eligibility Decisions (Enfish, LLC v. Microsoft Corp. and TLJ Communications LLC v. A. V Automotive, LLC), p. 2, (May 19, 2016). Deputy Commission Bahr additionally stated that "[t]he fact that a claim is directed to an  improvement in computer-related technology can demonstrate that the claim does Id. As such, it is critical that the claim be accorded its broadest reasonable interpretation (BRI) to determine the focus of the claim as a whole. In accordance with principles of claim construction, the specification should be consulted in determining the claim's broadest reasonable interpretation and whether a claimed invention purports to improve computer- functionality or existing technology. MIPEP § 2106.5(a)(J)…” and “… MPEP § 2106 05(a)(J); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d at 1313- 14 (Fed. Cir. 2016). Recent federal court decisions have also supported the notion that identification that the claimed subject matter is directed to an improvement in computer- related technology may indicate that the claims are not directed to an abstract idea. For example, the Court in Speedtrack Inc. v. Amazon.com, Inc. found that the claims of the patent in question solved a problem which existing prior art did not. More particularly, the court found that the claimed invention is not merely an abstract idea, but rather, is an improved method for accessing files in a data storage system of a computer system by solving a challenge in which a search in a hierarchical directory structure did  not guarantee a result. Speed Track, Inc. v. Amazon.com, Inc. …. Because the Court finds that the patent claims are directed to a specific improvement to computer functionality, the claims are not directed to an ineligible abstract idea. …” and “…  Applicant has amended the claims herein. No new matter is added. …. Accordingly, Applicant respectfully submits that the outstanding § 101 rejections are moot in light of these newly added limitations. Applicant therefore respectfully submits that the § 101 rejections should be reconsidered and withdrawn….”.

Examiner acknowledges the Applicant’s arguments. Examiner submits the claims 1-13, 15-20 are examined in light of the 2019 revised Patent Subject Matter Eligibility Guidance.  The claims (claim 1) recites “ …identifying,…, a user as a receiver of an event request, wherein the event request comprises a designated temporal acceptance threshold that is prominently displayed to the user in the event request;  receiving, … , an acceptance indication of the event request from the user; determining, … , whether an overlap exists between an event associated with the accepted event request and at least one other event; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap…”.. and .. claim 11 recites, “…identifying, … , a user as an organizer of an event request; identifying an overlap resolution parameter associated with the event request wherein the overlap resolution parameter corresponds to a designated temporal acceptance threshold for the event request; receiving, … , a command to transmit the event request to at least one other individual;  transmitting, responsive to the receiving, the event request to the at least one other individual, wherein the transmitting comprises prominently displaying the designated temporal acceptance threshold in the event request; receiving an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event; and resolving, with reference to the overlap resolution parameter, the overlap.” and claim 20, recites  … identify a user as a receiver of an event request, wherein the event request comprises a designated temporal acceptance threshold that is prominently displayed to the user in the event request; receive, within the designated temporal acceptance threshold, an acceptance indication of the event request from the user; determine whether an overlap exists between an event associated with the accepted event request and at least one other event; and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap.” Claims 1-13, 15- 20, in view of the claim limitations, are directed to the abstract idea. Specifically, claim 1 recites identifying,…, a user as a receiver of an event request, .. … ;  receiving, … , an acceptance indication of the event request …; determining, … , whether an overlap exists between an event associated with the accepted event request and at least one other event; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap…”.., in claim 1; and  claim 11 recites, “…identifying, … , a user as an organizer of an event request; identifying an overlap resolution parameter associated with the event request wherein the overlap resolution parameter corresponds to a designated temporal acceptance threshold for the event request; receiving, … , a command to transmit the event request to at least one other individual;  transmitting, responsive to the receiving, the event request to the at least one other individual, wherein the transmitting comprises prominently displaying the designated temporal acceptance threshold in the event request; receiving an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event; and resolving, with reference to the overlap resolution parameter, the overlap.”, in claim 11; and claim 20 recites, “… identify a user as a receiver of an event request, wherein the event request comprises a designated temporal acceptance threshold …; receive, within the designated temporal acceptance threshold, an acceptance indication of the event request from the user; determine whether an overlap exists …; and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap” in claim 20. 



This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ using a processor”,   “at an information handling device”  in claim 1;   no additional elements are  recited in claims 2-10;  “… using a processor”, “at an information handling device”, “a command to transmit”, in claim 11;  no additional elements are recited in claims 12-13, 15-19; “An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to”, in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the 

Furthermore, with respect to the “receiving … within the designated temporal acceptance threshold”,  “identifying, responsive to determining that the partial overlap exists”, “providing, responsive to receiving a selection,” “receiving the acceptance indication”, “identifying,… a user”, “identifying an overlap resolution”, “receiving, the event request”, “displaying the designated temporal acceptance threshold”, “receiving an indication that and overlap exist”, “identifying an attendance response”, “identify a user as a receiver of an event request”, “receive an acceptance indication”   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

Examiner has determined that the claimed invention does not pertain to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not integrate the judicial exception into a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Furthermore, with respect to the “receiving … within the designated temporal acceptance threshold”,  “identifying, responsive to determining that the partial overlap exists”, “providing, responsive to receiving a selection,” “receiving the acceptance indication”, “identifying,… a user”, “identifying an overlap resolution”, “receiving, the event request”, “displaying the designated temporal acceptance threshold”, “receiving an indication that and overlap exist”, “identifying an attendance response”, “identify a user as a receiver of an event request,”, “receive an acceptance indication”   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).


et al. (US 2004/0,239,494 A1) at ([0014]- [0019], [Figure 1], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [001] describing that the embodiments of the invention may be implemented a ("devices"), for example laptop and/or personal computers, smart phones, tablet devices, hybrid devices, and the like and [047] -[048] describing a storage device may be, for example, a system, apparatus, or device (e.g., an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device) or any suitable combination of the foregoing.

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception -  See MPEP 2106.05(d) ;  


Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to claims 1- 13, 15- 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
 


Rejection under 35 U.S.C 102  
 On pages 11-13 , Applicant submits, “… Applicant respectfully disagrees with the § 102 rejection … to establish a prima facie case of anticipation, each and every element of the claimed invention, arranged as required by the claim, must be found in a single prior art reference … s See generally In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 
1997); Diversitech Corp. v. Century Steps, Inc., 850 F.2d 675, 678 - 79 (Fed. Cir. 1988); 
Lindemann Maschinenfabrik GMVBH v. Am. Hoist & Derrick Co., … the mere fact that a certain thing may rest from a given set of circumstances is not sufficient."' Continental Can Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1268 - 69 (Fed. Cir. 1991) (quoting Hansgirg v. Kemmer, 102 F.2d 212, 214 (CCPA 1939)).  Applicant respectfully submits that Putterman does not teach all of the claimed limitations. This is particularly noticeable when the claims are interpreted in light of the underlying specification, as is always required. In re Suitco Surface, Inc., 603 F.3d 1255, 1259 - 1260 (Fed. Cir. 2010). …” and “… Applicant has amended claim 2 … applicant respectfully submits that the teachings of Putterman are readily distinguishable from the claimed limitations, either as previously presented or as currently amended …. Applicant therefore respectfully requests reconsideration and withdrawal of the § 102 rejections and allowance.”



Additionally, Examiner submits Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The claims 1-13, 15-20 are rejected  35 U.S.C. 103, see below.




Rejection under 35 U.S.C 103 
On page 13, Applicant traverses, “… remaining claims stand rejected under 35 U.S.C. § 103 as being unpatentable over Putterman in view of a variety of other references. Applicant respectfully disagrees and requests reconsideration and withdrawal of the § 103 rejections for at least the following reasons.  At the very least, Applicant respectfully submits that nothing in the other references account for the deficiencies of Putterman as briefly outlined above with respect to the § 102 rejections. Thus, Applicant respectfully submits that the combination of references does not teach or suggest all claimed limitations, as is required. Ex parte H.  Garrett Wada et al., Slip Opinion, p. 7, Appeal No. 2007-3733 (BPAJ January 14, 2008).  Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejections. …”. 

The Amendments to the Applicant’s claims necessitate grounds for a new rejection.  

Additionally, Examiner submits Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The claims 1-13, 15-20 are rejected  35 U.S.C. 103, see below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and Claim 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed after the user receives an event request, however, the specification  does not require “… identifying a user as a receiver of an event request, wherein the event request comprises a designated temporal acceptance threshold that is prominently displayed …,” as claimed, because it is claimed before the user even receives the an event request. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1)  “ …identifying,…, a user as a receiver of an event request, wherein the event request comprises a designated temporal acceptance threshold that is prominently displayed to the user in the event request;  receiving, … , an acceptance indication of the event request from the user; determining, … , whether an overlap exists between an event associated with the accepted event request and at least one other event; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap…”.. and .. claim 11 recites, “…identifying, … , a user as an organizer of an event request; identifying an overlap resolution parameter associated with the event request wherein the overlap resolution parameter corresponds to a designated temporal acceptance threshold for the event request; receiving, … , a command to transmit the event request to at least one other individual;  transmitting, responsive to the receiving, the event request to the at least one other individual, wherein the transmitting comprises prominently displaying the designated temporal acceptance threshold in the event request; receiving an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event; and resolving, with reference to the overlap resolution parameter, the overlap.” and claim 20, recites  … identify a user as a receiver of an event request, wherein the event request comprises a designated temporal acceptance threshold that is prominently displayed to the user in the event request; receive, within the designated temporal acceptance threshold, an acceptance indication of the event request from the user; determine whether an overlap exists between an event associated with the accepted event request and at least one other event; and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap.” Claims 1-13, 15- 20, in view of the claim identifying,…, a user as a receiver of an event request, .. … ;  receiving, … , an acceptance indication of the event request …; determining, … , whether an overlap exists between an event associated with the accepted event request and at least one other event; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap…”.., in claim 1; and  claim 11 recites, “…identifying, … , a user as an organizer of an event request; identifying an overlap resolution parameter associated with the event request wherein the overlap resolution parameter corresponds to a designated temporal acceptance threshold for the event request; receiving, … , a command to transmit the event request to at least one other individual;  transmitting, responsive to the receiving, the event request to the at least one other individual, wherein the transmitting comprises prominently displaying the designated temporal acceptance threshold in the event request; receiving an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event; and resolving, with reference to the overlap resolution parameter, the overlap.”, in claim 11; and claim 20 recites, “… identify a user as a receiver of an event request, wherein the event request comprises a designated temporal acceptance threshold …; receive, within the designated temporal acceptance threshold, an acceptance indication of the event request from the user; determine whether an overlap exists …; and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap” in claim 20. 

Each of these limitations are directed to receiving an event/invitation, determining an overlap, and resolving the overlap of the event/invitation, and thus, the claims are  

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ using a processor”,   “at an information handling device”  in claim 1;   no additional elements are  recited in claims 2-10;  “… using a processor”, “at an information handling device”, “a command to transmit”, in claim 11;  no additional elements are recited in claims 12-13, 15-19; “An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to”, in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the “receiving … within the designated temporal acceptance threshold”,  “identifying, responsive to determining that the partial overlap exists”, “providing, responsive to receiving a selection,” “receiving the acceptance indication”, “identifying,… a user”, “identifying an overlap resolution”, “receiving, the event request”, “displaying the designated temporal acceptance threshold”, “receiving an indication that and overlap exist”, “identifying an attendance response”, “identify a user as a receiver of an event request”, “receive an acceptance indication”   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

Examiner has determined that the claimed invention does not pertain to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not integrate the judicial exception into a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Furthermore, with respect to the “receiving … within the designated temporal acceptance threshold”,  “identifying, responsive to determining that the partial overlap exists”, “providing, responsive to receiving a selection,” “receiving the acceptance indication”, “identifying,… a user”, “identifying an overlap resolution”, “receiving, the event request”, “displaying the designated temporal acceptance threshold”, “receiving an indication that and overlap exist”, “identifying an attendance response”, “identify a user as a receiver of an event request”, “receive an acceptance indication”   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).


Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as et al. (US 2004/0239494 A1) at ([0014]- [0019], [Figure 1], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [001] describing that the embodiments of the invention may be implemented a ("devices"), for example laptop and/or personal computers, smart phones, tablet devices, hybrid devices, and the like and [047] -[048] describing a storage device may be, for example, a system, apparatus, or device (e.g., an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device) or any suitable combination of the foregoing.

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception -  See MPEP 2106.05(d) ;  


Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims 1- 13, 15- 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0332219 A1) in view of Bernier (US 8,744,890 B1).

Regarding Claim 1,  (Currently Amended)
A method, comprising: identifying, using a processor, a user as a receiver of an event request;

Putterman [022] teaches at operation 210, a meeting moderator sends a meeting request  to a meeting server.  The meeting server request identifies the invitees  …, and individual intervals or increments of time for each of a plurality of meeting segments of the meeting. 

….

wherein the event request comprises a …  receiving, at an information handling device , … an acceptance indication of the event request from the user; 

Putterman [022] teaches at operation 210, a meeting moderator sends a meeting request  to a meeting server.  The meeting server request identifies the invitees  …, and individual intervals or increments of time for each of a plurality of meeting segments of the meeting.  At operation 220, notification that the calendar client invitee 1 has accepted or declined one or more meeting segments.


Putterman [012] teaches when a meeting, such as an online conference meeting/session, participants may have conflicts during portions (segments) of the meeting. When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator, indicating for which portions of the meeting there are conflicts., Putterman [012], [021].


           Although highly suggested, Putterman does not explicitly teach:
designated temporal acceptance threshold that is prominently displayed to the user in the event request …. and within the designated temporal acceptance threshold

            
wherein the event request comprises a designated temporal acceptance threshold that is prominently displayed to the user in the event request …. and within the designated temporal acceptance threshold

Bernier teaches in some implementations, the calendar management module may be configured to enable a worker to accept a suggestion, dismiss a suggestion, push a suggestion to another date and/or time, ignore a suggestion (e.g., fail to interact with a suggestion for a predetermined time period, (designated temporal acceptance threshold) and/or otherwise ignore the suggestion), and/or otherwise treat a suggestion. In some implementations, when a worker accepts a suggestion, the calendar management module may create a scheduled activity for the worker based on the activity of the suggestion. When a worker pushes a suggestion, the calendar management module may be configured to remove the suggestion from display and provide the suggestion for display after a pre-determined time period. The pre-determined time period may be a default pre-determined time period, or may be based on feedback provided by the worker. When a worker dismisses a suggestion, the calendar management module may remove the suggestion from display., Bernier [column 16 lines 23 - 39]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bernier disclosed the calendar management module may enable a worker to accept a suggestion, dismiss a suggestion for a predetermined time period. It would have been obvious prior to 

determining, using a processor, whether an overlap exists between an event associated with the accepted event request and at least one other event; 

Putman [024] teaches the increments of time 335 are used to divide the meeting into (non-overlapping or overlapping) meeting segments.
	
Putterman [012] discusses when in a meeting… participants may have conflicts during segments of the meeting.  When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator.


and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap.  

Putterman [012] discusses when in a meeting… participants may have conflicts during segments of the meeting.  When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator.

Putterman [016] discusses meeting server 150 … divides a meeting into time segments, based upon input from a moderator, and sends an invitation to each participant, with the invitation comprising status indicators for each segment of a meeting. Meeting server 150 then receives replies from participants, aggregates status information, and displays the results to the moderator.

Regarding Claim 8,  (Original)

The method of claim 1, wherein the performing the action comprises visually distinguishing the event or the at least one other event on a calendar associated with the user.  
	
Putterman  [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D].

Putterman [038]  teaches at operation 430 one or more status indicator are displayed in a display window to indicate the availability of one or more participants for each meeting segment. Putterman [038],[Figure 4].


 Regarding Claim 20, (Currently Amended)

An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to: identify a user as a receiver of an event request; 

[similar to claim 1], Putterman [Figure 1], [014]-[019] 

wherein the event request comprises a designated temporal acceptance threshold that is prominently displayed to the user in the event request; receive within the designated temporal acceptance threshold an acceptance indication of the event request from the user; 

[similar to claim 1], Putterman [012],[021] and  Bernier [column 16 lines 23 - 39]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bernier disclosed the calendar management module may enable a worker to accept a suggestion, dismiss a suggestion for a predetermined time period. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with  pre-determined time period, as taught by Bernier, to restrict the creation of a scheduled activity by a worker when a same type of activity., Bernier [column 15 lines 45-49].

determine whether an overlap exists between an event associated with the accepted event request and at least one other event;

[similar to claim 1] , [similar to claim 11] , Putterman [012], [021] ,[Figure 2], [044], [Figure 3], Putterman [016] 


and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap.

[similar to claim 11], Putterman [012], [021] ,[Figure 2], [044], [Figure 3], Putterman [016] 



Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0,332,219 A1) in view of  in view of Bernier (US 8,744,890 B1) and in further view of Byun (US 2019/0,180,248 A1).

Regarding Claim 9,  (Original)

The method of claim 1, wherein the performing the action comprises requesting an organizer of the event to adjust a time of the event ….  



	Although highly suggested, Putterman does not explicitly teach:
“…an alternative time….”  

Byun teaches:
“… an alternative time ...” 

Byun [031] teaches … it may be determined that an invitee is less interested in a particular calendar event than other calendar events …  i.e., the invitee may be more likely to reschedule the calendar event in view of a conflicting calendar event., Byun [031], [043] and Byun [049]-[050] teaches indicating a fitness of alternative times slots for the meeting and calculating alternative times around the scheduled time as potential timers for rescheduling,.

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Byun discloses optimizing scheduling of calendar events based on factors (e.g., event densities of invitees' calendars, organizational rankings of respective invitees ). It would have been 


Regarding Claim 10,  (Original)

The method of claim 1, further comprising notifying, subsequent to receiving the acceptance indication and within … period before event, the user to provide an indication regarding which of the event and the at least one other event they plan to attend.  

Putterman  [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D]

Putterman does not teach:
“… within a threshold time …”

Byun teaches:
“… within a threshold time …”



Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Byun discloses optimizing scheduling of calendar events based on factors (e.g., event densities of invitees' calendars, organizational rankings of respective invitees ). It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with varying importance levels among the invitees of a calendar, as taught by Byun, so Urgency may be indicated based on a time constraint in scheduling the calendar event., Byun [028].


Claims  11-13, 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0,332,219 A1) in view of  Byun (US 2019/0,180,248 A1).

Regarding Claim 11, (Currently Amended) 
A method, comprising: identifying, using a processor, a user as an organizer of an event request; 

[similar to claim 1], Putterman [012], [021]

identifying an overlap resolution parameter associated with the event request; wherein the overlap resolution parameter  corresponds to a designated temporal … threshold for the event request … ;

Putterman discusses conflicts such as overlapping and non-overlapping segments of the meeting., Putterman [12].  The participants may accept attendance to  time segments of the meeting (designated temporal thresholds)., Putterman [028], [030] ;  

Putterman teaches meeting attending details being identified, received and displayed. Puttterman [022] –[024], [027], [021], [Figure 2], [Figure 3C ], [Figure 3D]


receiving, at an information handling device, a command to transmit the event request to at least one other individual; 

Putterman teaches meeting attending details being identified, received and displayed. Puttterman [022] –[024], [027], [021], [Figure 2], [Figure 3C ], [Figure 3D]


transmitting, responsive to the receiving, the event request to the at least one other individual, wherein the transmitting comprises prominently displaying the designated temporal …  threshold in the event request   

Putterman teaches meeting attending details being identified, received and displayed. Puttterman [022] –[024], [027], [021], [Figure 2], [Figure 3C ], [Figure 3D]


Although highly suggested, Putterman does not explicitly teach:
“… a designated temporal acceptance threshold …”

Byun teaches:
“… a designated temporal acceptance threshold …”

Byun [028] teaches some calendar events may need to be scheduled before a certain deadline (designated temporal,  threshold). For instance, a finance group may have to have a series of corporate finance meetings in preparation for tax filings and may hold its final status meeting in proximity to the tax deadline. In some aspects, such a status meeting may have a high level of urgency. As the level of urgency increases, the probability that the calendar event will be rescheduled to accommodate a proposed calendar event decreases.




receiving an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event;

[similar to claim 1],  Putterman [012], [021] , [024], Figure 3B-3D].


and resolving, with reference to the overlap resolution parameter, the overlap.  

[same as above ], Putterman [012], [021] ,[Figure 2], [044], [Figure 3], Putterman [016]. 


Regarding Claim 12,  (Original)

The method of claim 11, wherein the overlap resolution parameter corresponds to an attendance confirmation request for a plurality of event slices for the event request.  

Putterman  [016], [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D] 


Regarding Claim 13,  (Original)

The method of claim 12, wherein the resolving comprises identifying an attendance response from a recipient of the event request to the attendance confirmation request for each of the plurality of event slices.  

Putterman [016], [024] teaches the user accepts meeting attendance for segments.; Putterman [016], [024]  [Figure 3B],[Figure 3C], [Figure 3D].


Regarding Claim 14,  (Canceled)


Regarding Claim 15, (Original)

The method of claim 11, wherein the overlap resolution parameter corresponds a priority of a recipient of the event request with respect to an importance of their attendance.

Putterman [016],[Figure 3B],[Figure 3C], [Figure 3D] and Putterman [024] teaches the meeting invitation may be sent to a plurality of invitees/participants, with invites/ participants being categorized as “Required: or “Optional” as shown  at reference numeral 342



Regarding Claim 16, (Original)

The method of claim 15, wherein the resolving the overlap comprises designated the user as one of a high priority recipient or a low priority recipient.  

[similar to claim 15] , Putterman [012], [021] , [024]



Regarding Claim 17,  (Original)

The method of claim 11, wherein the overlap resolution parameter corresponds to an indication regarding the priority of the overlap.  

[similar to claim 15] , Putterman [012], [021] , [024]



Regarding Claim 18,  (Original)

The method of claim 16, wherein when the indication reveals a … overlap, the overlap may be resolved in favor of the event.  

[similar to claim 15] , Putterman [012], [021] , [024]

Although highly suggested, Putterman does not explicitly teach:
“… low priority …”

Byun teaches:
“ …a low priority overlap, the overlap may be resolved in favor of the event…”

Byun [023] teaches some factors and/or parameters may need to be weighted more than others determining which calendar events have priority, especially with continually varying schedules, differing organizational ranks, and various time and subject matter preferences of invitees; Byun [029] teaches a calendar event in which the Chief Executive Officer (CEO) of a corporation is an invitee may have a lower flexibility score than a calendar event associated with less 


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Byun discloses optimizing scheduling of calendar events based on factors (e.g., event densities of invitees' calendars, organizational rankings of respective invitees ). It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with a, as taught by Byun, so Urgency may be indicated based on a time constraint in scheduling the calendar event., Byun [028].



Regarding Claim 19,  (Original)

The method of claim 16, wherein when the indication reveals a … overlap, the overlap may be resolved in favor of the event.  

[similar to claim 15], Putterman [012], [021] , [024]


“… high priority …”

Byun teaches:
“… high priority …”

Byun [023] teaches some factors and/or parameters may need to be weighted more than others determining which calendar events have priority, especially with continually varying schedules, differing organizational ranks, and various time and subject matter preferences of invitees. ;Byun [028] teaches for instance, a finance group may have to have a series of corporate finance meetings in preparation for tax filings and may hold its final status meeting in proximity to the tax deadline. In some aspects, such a status meeting may have a high level of urgency. As the level of urgency increases, the probability that the calendar event will be rescheduled to accommodate a proposed calendar event decreases;  Byun [029] teaches a calendar event in which the Chief Executive Officer (CEO) of a corporation is an invitee may have a lower flexibility score than a calendar event associated with less prominent invitees. That is, a calendar event in which the CEO is an invitee may have a lower probability of being rescheduled than another calendar event.; Byun [023]-[024], [028]-[029].


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals .



Claims 2, 3, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0332219 A1) in view of  Bernier (US 8,744,890 B1) and in further view of Herrin (US 2018/0,191,907). 

Regarding Claim 2,  (Original)

The method of claim 1, wherein the determining whether the overlap exists comprises determining whether a partial overlap exists.  

[same as claim 1],  Putterman [012], [021], [024], [Figure 3D]

	Although highly suggested, Putterman does not explicitly teach:
“… determining whether a partial overlap exists…”  




Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with deciding which conference call the user attends … or portions thereof, to be recorded and transcribed with an  attendance of the user, as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].


Regarding Claim 3,  (Original)

	Putterman teaches:
The method of claim 2, wherein the determining further comprises identifying, responsive to determining that …, a portion of the event and a portion of the at least one other event corresponding ….  

[same as claim 1], Putterman [012]

Putterman does not teach:
“… determining that the partial overlap exists, … to the partial overlap …”
Herrin teaches:
identifying, responsive to determining that the partial overlap exists, a portion of the event and a portion of the at least one other event corresponding to the partial overlap.  

Herrin [041] teaches us user decides which conference call the user attends and which conference calls, or portions thereof, to be recorded and transcribed with an attendance of the user when there exists the detected conflict., Herrin [040]-[041], [Figure 2]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as 


Regarding Claim 4,  (Original)

The method of claim 3, wherein the performing the action comprises querying the user which of the event or the at least one other event they will fully attend and thereafter providing, responsive to receiving a selection, an indication of the selection to at least the event organizer of the event the user will not fully attend.  

Putterman [012], [021] and Putterman  [024] teaches determining and indicating participant availability for a plurality of meeting segments. The user accepts meeting attendance for segments.; Putterman [025] teaches each participant may indicate availability to attend the meeting for one or more periods of time. It is noted that in the case the drop down icon, … shown at 346 has not been selected, and therefore the response sets availability for the entire duration of the meeting., [Figure 3B],[Figure 3C], [Figure 3D].


Regarding Claim 5,  (Original)

The method of claim 3, wherein the performing the action comprises ….selecting to attend the event or the at least one other event based on a determined necessity of a presence of the user at the portion of the event and the portion of the at least one other event.  

[Similar to claim 4], Putterman  [024] -[025], [Figure 3B],[Figure 3C], [Figure 3D].  and 

Putterman [016],[Figure 3B],[Figure 3C], [Figure 3D] and Putterman [024] teaches the meeting invitation may be sent to a plurality of invitees/participants, with invites/ participants being categorized as “Required: or “Optional” as shown  at reference numeral 342

Although highly suggested, Putterman does not explicitly teach:
“… dynamically …”

Herrin further teaches:
“… dynamically selecting to attend the event … ”

Herrin [040] teaches at step 210, the electronic calendar automatically detects a conflict between the one or more conference calls and electronic calendar entries.

Herrin [0050] discloses the electronic calendar of the user may allow a priority setting: for example, an on-line electronic meeting invitation from a particular person may have the highest priority and therefore overrides tasks scheduled during that on-line electronic meeting. The electronic calendar may schedule a higher priority transcription to be viewed by the user before the user views a lower priority transcription. ; Herrin [052] discloses the user determines whether to attend the conference call in the middle of the conference (the invention is not limited to conference calls) , at a  designated time., Herrin [050],[052], [056],[Figure 4]. 

Herrin [013] teaches the live transcription service may be integrated into calendaring systems to recognize when overlapping calls are occurring, which call the participant is attending and not attending, and displaying in realtime what is being said and by whom in a selected meeting automatically (dynamically) and in real time.

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, the electronic calendar of user may allow a priority setting and the electronic calendar may schedule a higher priority, as taught by Herrin, 


Regarding Claim 6,  (Original)

The method of claim 1, wherein the performing the action comprises …. subsequent to receiving the acceptance indication, one of the event or the at least one other event for the user to attend.  

[similar to claim 1], [similar to claim 5] 

Putterman [012], [021], [024] teaches  the user accepts meeting attendance for segments., Putterman [Figure 3B],[Figure 3C], [Figure 3D] and

Putterman does not teach:
“… dynamically selecting…”

Herrin teaches:
“… dynamically selecting…”

Herrin  [013],[040],[050],[052], [056],[Figure 4], and 




Regarding Claim 7,  (Original)

The method of claim 5, wherein …. referring to a priority designation associated with the event and the at least one other event.  

[same as claim 5], Putterman teaches required and optional meeting attendees. [012], [021], [024] -[025], [Figure 3B],[Figure 3C], [Figure 3D],  and

Although highly suggested, Putterman does not explicitly teach:
“… dynamically selecting…”

Herrin teaches:
“… dynamically selecting…”

Herrin  [013],[050],[052], [056],[Figure 4], and 

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine categorizing ,meeting participants as “required” or “optional”, as taught by Putterman, with recognize when overlapping calls are occurring, which call the participant is attending and not attending, and displaying in realtime what is being said and by whom in a selected meeting automatically and in real time., as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013]. 




Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  VanBlon (US 10,924,544 B2) discloses notifying the user in response to the triggering calendar entry overlapping in time with a calendar entry of the second digital calendar. Li (US 2016/0148167 A1) teaches suggesting alternative meeting location  and information relating to the estimated time of arrival of a participant.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623